DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Application filed on 01/25/2021, said application claims a priority date of 03/16/2020.  
Claims 1-20 are pending in the case.  
Claims 1, 15 and 20 are independent claims.

	
	Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “to make the user interface be displayed on the usage information” where “to make the usage information be displayed on the user interface” was apparently intended.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: processing device set to…, calculation unit executing…, storage unit being used for…, wireless unit…, in claims 1.  Similar limitations are found in claims 15 and 20.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowen et al. (US 2019/0158938 A1, published 05/23/2019, hereinafter “Bowen”).

Independent Claim 1:
	Bowen discloses a portable electronic device management system comprising:
a cloud server used to generate and transmit suggestion information (Profiles comprising recommended device configuration settings can be generated and transmitted by a third party, Bowen: ¶ [0102], [0114].  The third party can be accessed via a remote server (cloud server), Bowen: Fig. 5, ¶ [0044], [0074].); 
a processing device set to include a wireless unit, a user interface and a calculation unit (The system can comprise a digital device 305 (processing device), Bowen: Fig. 5, ¶ [0044].  The digital device 305 can include a processor 610 (calculation unit), a network interface 640 (wireless unit) and user interface 650, Bowen: Fig. 6, ¶ [0217]-[0220]), 
the wireless unit being wirelessly connected with the cloud server and receiving the suggestion information (The digital device 305 (processing device) can be wirelessly connected to the remote server 307 (cloud server), Bowen: Fig. 5, ¶ [0219].  The remote server communicates with the vaporizer via the digital device, Bowen: Fig. 5, ¶ [0044].  The remote server (third party) generates user profiles (suggested settings) that can be used to configure , 
the user interface receiving a user input (Bowen: ¶ [0074].), and 
the calculation unit executing a calculation process according to the user input to generate and transmit setting information of the portable electronic device (The user can provide input to set the temperature and dosage of the vaporizer via the user interface, Bowen: ¶ [0074].); and 
a portable electronic device set to include a communication module and a storage unit (The system can comprise a vaporizer 100 (portable electronic device), Bowen: Fig. 5, ¶ [0044].  The vaporizer can include a memory 620 (storage unit) and a network interface 640 (wireless unit), Bowen: Fig. 6, ¶ [0217]-[0220]), 
the portable electronic device receiving the setting information of the portable electronic device by virtue of the communication module being connected with the processing device (Bowen: abstract.), 
the storage unit being used for storing usage information (Bowen: ¶ [0089]), 
the portable electronic device transmitting the usage information to the processing device from the storage unit to make the user interface be displayed on the usage information (Bowen: ¶ [0075], [0082], [0089], [0127], [0151], [0157]), 
wherein the processing device receives the usage information, and the processing device transmits the usage information to the cloud server to make the cloud server generate the suggestion information according to the usage information (Usage data is shared with the third party (remote/cloud server) in order to generate user profiles (suggestion information) that are used to determine operational settings, Bowen: abstract, ¶ [0074], [0102], [0114].  The vaporizer communicates with remote server via the digital device 305, Bowen: ¶ [0044].), 
the suggestion information is used in the calculation process (The generated user profiles can be used to determine default settings (calculation process), Bowen: abstract, ¶ [0102], [0114].  Settings can be adjusted based on user input (calculation process), Bowen: ¶ [0177], [0181].).

Claim 2:
	The rejection of claim 1 is incorporated.  Bowen further discloses a system wherein the calculation unit executes at least one calculation process, the at least one calculation process is at least one of three calculation processes, the three calculation processes include (Bowen: abstract, ¶ [0074], [0102], [0114], [0177], [0181].): 
a calculation process of generating the setting information of the portable electronic device according to the user input (Bowen: ¶ [0074], [0177], [0181].), 
a calculation process of generating the setting information of the portable electronic device according to the suggestion information (¶ [0102], [0114].) and 
a calculation process of sharing the usage information via the wireless unit and according to the user input (Bowen: abstract, ¶ [0074], [0102], [0114].).	

Claim 3:
	The rejection of claim 2 is incorporated.  Bowen further discloses a system wherein in the calculation process of generating the setting information of the portable electronic device according to the user input, the calculation unit directly uses the user input as the setting information of the portable electronic device, the setting information of the portable electronic device includes a heating voltage and a temperature of the portable electronic device (Bowen: abstract, ¶ [0074], [0075], [0083], [0106]).

Claim 4:
	The rejection of claim 2 is incorporated.  Bowen further discloses a system wherein in the calculation process of generating the setting information of the portable electronic device according to the suggestion information, after the cloud server proceeds with an analysis calculation based on a health management and according to the usage information, the suggestion information which is generated by virtue of the cloud server proceeding with the analysis calculation based on the health management and according to the usage information, is directly used as the setting information of the portable electronic device, the setting information of the portable electronic device includes frequently-used and suggested oil kinds of the portable electronic device, daily usage times of the portable electronic device, a preferred heating voltage of the portable electronic device and a preferred temperature of the portable electronic device (The user profiles that are used for generating operational settings can be generated by third parties by analyzing the usage data, Bowen: ¶ [0102], [0114].  The third party can be a health care provider, Bowen: ¶ [0057].  The health care provider determines settings according to health management considerations, Bowen: ¶ [0087].  Use profiles can include a type of vaporizer material that other users enjoy (frequently used) at a particular temperature, Bowen: ¶ [0089], [0098], [0099], [0136].  The vaporizer material can be an oil, Bowen: ¶ [0216].  Settings can include the times of the day when the vaporizer delivers higher dosage of active component (daily usage times), Bowen: ¶ [0106].  The settings can include the activation energy delivered to the heating elements, Bowen: ¶ [0083], [0106].).

Claim 5:
	The rejection of claim 2 is incorporated.  Bowen further discloses a system wherein in the calculation process of generating the setting information of the portable electronic device according to the suggestion information, after the cloud server proceeds with an analysis calculation based on a health management and according to the usage information, the suggestion information which is generated by virtue of the cloud server proceeding with the analysis calculation based on the health management and according to the usage information, is directly used as the setting information of the portable electronic device, the setting information of the portable electronic device includes frequently-used and suggested oil kinds of the portable electronic device, daily usage frequencies of the portable electronic device, a preferred heating voltage of the portable electronic device and a preferred temperature of the portable electronic device (The user profiles that are used for generating operational settings can be generated by third parties by analyzing the usage data, Bowen: ¶ [0102], [0114].  The third party can be a health care provider, Bowen: ¶ [0057].  The health care provider determines settings according to health management considerations, Bowen: ¶ [0087].  Use profiles can include a type of vaporizer material that other users enjoy (frequently used) at a particular temperature, Bowen: ¶ [0089], [0098], [0099], [0136].  The vaporizer material can be an oil, Bowen: ¶ [0216].  Settings can include a set number of sessions allowed per day (daily usage frequency), Bowen: ¶ [0177].  The settings can include the activation energy delivered to the heating elements, Bowen: ¶ [0083], [0106].).

Claim 6:
	The rejection of claim 2 is incorporated.  Bowen further discloses a system wherein in the calculation process of sharing the usage information via the wireless unit and according to the user input, the calculation unit acquires data for the setting information of the portable electronic device by virtue of sharing the usage information to a network platform set by the user, the setting information of the portable electronic device includes frequently-used and suggested oil kinds of the portable electronic device, daily usage frequencies of the portable electronic device, a preferred heating voltage of the portable electronic device and a preferred temperature of the portable electronic device (Usage data is shared with third parties to generate user profiles that are used to generate operational settings, Bowen: ¶ [0102], [0114].  The third party can be social network service, Bowen: ¶ [0108].  The user can configure settings associated with data sharing, Bowen: ¶ [0075] last sentence, [0092], [0108].  Use profiles can include a type of vaporizer material that other users enjoy (frequently used) at a particular temperature, Bowen: ¶ [0089], [0098], [0099], [0136].  The vaporizer material can be an oil, Bowen: ¶ [0216].  Settings can include a set number of sessions allowed per day (daily usage frequency), Bowen: ¶ [0177].  The settings can include the activation energy delivered to the heating elements, Bowen: ¶ [0083], [0106].).

Claim 7:
	The rejection of claim 2 is incorporated.  Bowen further discloses a system wherein in the calculation process of sharing the usage information via the wireless unit and according to the user input, the calculation unit acquires data for the setting information of the portable electronic device by virtue of sharing the usage information to a network platform set by the user, the setting information of the portable electronic device includes frequently-used and suggested oil kinds of the portable electronic device, daily usage times of the portable electronic device, a preferred heating voltage of the portable electronic device and a preferred temperature of the portable electronic device (Usage data is shared with third parties to generate user profiles that are used to generate operational settings, Bowen: ¶ [0102], [0114].  The third party can be social network service, Bowen: ¶ [0108].  The user can configure settings associated with data sharing, Bowen: ¶ [0075] last sentence, [0092], [0108].  Use profiles can include a type .

Claim 8:
	The rejection of claim 1 is incorporated.  Bowen further discloses a system further comprising a calculation process of generating the setting information of the portable electronic device according to the user input (The user can provide input to set the temperature and dosage of the vaporizer via the user interface, Bowen: ¶ [0074].)

Claim 9:
	The rejection of claim 1 is incorporated.  Bowen further discloses a system further comprising a calculation process of generating the setting information of the portable electronic device according to the suggestion information (Bowen: ¶ [0102], [0114].)

Claim 10:
	The rejection of claim 1 is incorporated.  Bowen further discloses a system further comprising a calculation process of sharing the usage information via the wireless unit and according to the user input (Bowen: abstract, ¶ [0074], [0102], [0114].).

Claim 14:
	The rejection of claim 1 is incorporated.  Bowen further teaches a system wherein the portable electronic device management system is carry-on (Bowen: Figs. 2A-5, ¶ [0003]).

Independent Claim 15:
	Bowen discloses a management method comprising steps of:
storing usage information via a storage unit of a portable electronic device of the portable electronic device management system (Bowen: ¶ [0089]); 
displaying the usage information by virtue of a processing device of the portable electronic device management system being wirelessly connected to the portable electronic device (Bowen: Fig. 5, ¶ [0075], [0082], [0089], [0127], [0151], [0157]); 
receiving a user input by the processing device (Bowen: ¶ [0074].); 
executing a calculation process according to the user input (Bowen: ¶ [0074].); and 
generating and transmitting setting information of the portable electronic device to the portable electronic device to be set by virtue of the processing device (Bowen: abstract, ¶ [0074].), 
wherein the processing device receives the usage information, and the processing device transmits the usage information to a cloud server of the portable electronic device management system to make the cloud server generate suggestion information according to the usage information, the suggestion information is used in the calculation process (Usage data is shared with the third party (remote/cloud server) in order to generate user profiles (suggestion information) that are used to determine operational settings, Bowen: abstract, ¶ [0074], [0102], [0114].  The vaporizer communicates with remote server via the digital device 305, Bowen: ¶ [0044].).

Claim 16:
	The rejection of claim 15 is incorporated.  Bowen further discloses a method wherein the calculation process is at least one of: 
a calculation process of generating the setting information of the portable electronic device according to the user input (Bowen: ¶ [0074], [0177], [0181].), 
a calculation process of generating the setting information of the portable electronic device according to the suggestion information (¶ [0102], [0114].) and 
a calculation process of sharing the usage information via the wireless unit and according to the user input (Bowen: abstract, ¶ [0074], [0102], [0114].).	

Claim 17:
	The rejection of claim 16 is incorporated.  Bowen further discloses a method wherein in the calculation process of generating the setting information of the portable electronic device according to the user input, the calculation unit directly uses the user input as the setting information of the portable electronic device, the setting information of the portable electronic device includes a heating voltage and a temperature of the portable electronic device (Bowen: abstract, ¶ [0074], [0075], [0083], [0106]).

Claim 18:
	The rejection of claim 16 is incorporated.  Bowen further discloses a method wherein in the calculation process of generating the setting information of the portable electronic device according to the suggestion information, after the cloud server proceeds with an analysis calculation based on a health management and according to the usage information, the suggestion information which is generated by virtue of the cloud server proceeding with the analysis calculation based on the health management and according to the usage information, is directly used as the setting information of the portable electronic device, the setting information of the portable electronic device includes frequently-used and suggested oil kinds of the portable electronic device, daily usage times of the portable electronic device, a preferred heating voltage of the portable electronic device and a preferred temperature of the portable electronic device (The user profiles that are used for generating operational settings can be generated by third parties by analyzing the usage data, Bowen: ¶ [0102], [0114].  The third party can be a .

Claim 19:
	The rejection of claim 15 is incorporated.  Bowen further discloses a method wherein in the calculation process of sharing the usage information via the wireless unit and according to the user input, the calculation unit acquires data for the setting information of the portable electronic device by virtue of sharing the usage information to a network platform set by the user, the setting information of the portable electronic device includes frequently-used and suggested oil kinds of the portable electronic device, daily usage times of the portable electronic device, a preferred heating voltage of the portable electronic device and a preferred temperature of the portable electronic device (Usage data is shared with third parties to generate user profiles that are used to generate operational settings, Bowen: ¶ [0102], [0114].  The third party can be social network service, Bowen: ¶ [0108].  The user can configure settings associated with data sharing, Bowen: ¶ [0075] last sentence, [0092], [0108].  Use profiles can include a type of vaporizer material that other users enjoy (frequently used) at a particular .

Independent Claim 20:	
	Bowen discloses a method comprising the steps of:
storing usage information via a storage unit of a portable electronic device of the portable electronic device management system (Bowen: ¶ [0089]); 
displaying the usage information by virtue of a processing device of the portable electronic device management system being wirelessly connected to the portable electronic device (Bowen: Fig. 5, ¶ [0075], [0082], [0089], [0127], [0151], [0157]); 
receiving a user input by the processing device (Bowen: ¶ [0074].); 
executing at least one calculation process of calculation processes of generating setting information of the portable electronic device according to suggestion information, generating the setting information of the portable electronic device according to the user input, and sharing the usage information via a wireless unit of the processing device and according to the user input to acquire the setting information of portable electronic device (Bowen: abstract, ¶ [0074], [0102], [0114], [0177], [0181]); and 
generating and transmitting the setting information of the portable electronic device to the portable electronic device to be set by virtue of the processing device (Bowen: abstract, ¶ [0074].), 
wherein the processing device receives the usage information, and the processing device transmits the usage information to a cloud server of the portable electronic device management system to make the cloud server generate the suggestion information according to the usage information, the suggestion information is used in the at least one calculation process (Usage data is shared with the third party (remote/cloud server) in order to generate user profiles (suggestion information) that are used to determine operational settings, Bowen: abstract, ¶ [0074], [0102], [0114].  The vaporizer communicates with remote server via the digital device 305, Bowen: ¶ [0044].).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen in view of Sutton (US 2021/0052015 A1, filed 08/20/2019, hereinafter “Sutton”).

Claim 11:
	The rejection of claim 1 is incorporated.  Bowen does not appear to expressly teach a system wherein the portable electronic device further includes a protecting module.
	However, Sutton teaches a system wherein the portable electronic device further includes a protecting module (Sutton: abstract.).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Bowen wherein the portable electronic device further includes a protecting module, as taught by Sutton.


Claim 12:
	The rejection of claim 11 is incorporated.  Bowen in view of Sutton further teaches a system wherein the portable electronic device is able to be an atomizing device, when the portable electronic device is the atomizing device, the protecting module has a filtering function, the protecting module is detachable and changeable, the protecting module filters fog drops or atomized grains generated by using substances in the portable electronic device, the protecting module adsorbs harmful substances or potentially harmful substances of the fog drops or the atomized grains of the using substances in the portable electronic device, the harmful substances or potentially harmful substances of the fog drops or the atomized grains of the using substances are attached to the protecting module, the protecting module is able to adsorb dust particles (Sutton: Figs. 1 and 9, abstract, ¶ [0023], [0024].).

Claim 13:
	The rejection of claim 12 is incorporated.  Bowen in view of Sutton further teaches a system wherein the using substances are able to be oil substances, the protecting module is able to adsorb harmful oil substances or potentially harmful oil substances, and the harmful oil substances or the potentially harmful oil substances are attached on the protecting module (Sutton: Figs. 1 and 9, Table 1, abstract, ¶ [0002], [0023], [0024, [0027], ]; Bowen: ¶ [0216].).



Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).



Murison et al., US 2017/0099878 A1 (The vaporizer is connected to a smartphone and a remote server wherein the vaporizer can receive recommendations, ¶ [0070]).

Lee et al., US 2020/0356612 A1 (The vaporizer can share usage information with a social networking platform, ¶ [0036])


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175